UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JUAN MANUEL ROMAN PEREZ,
individually and on behalf of others
similarly situated, and RAMIRO
ROJAS ROMAN, individually and on
behalf of others similarly situated,
                              Plaintiﬀs,
                                                               ORDER
                – against –                                18 Civ. 5875 (ER)

SUNFLOWER AMSTERDAM LLC
d/b/a Sunflower Café, MEUSHAR
GILAD, ERAN SHAPIRA, and MEIR
MOSHE,
                              Defendants.


RAMOS, D.J.:

         be parties are ORDERED to ﬁle a status report by May 1, 2020. Failure to

comply with this Order may result in sanctions including dismissal for failure to

prosecute. See Fed. R. Civ. P. 41.


It is SO ORDERED.


Dated:    April 6, 2020
          New York, New York

                                                        EDGARDO RAMOS, U.S.D.J.
